 436DECISIONSOF NATIONALLABOR RELATIONS BOARDGrimaldi Buick-Opel, Inc.andInternational Associa-tionofMachinists and AerospaceWorkers,AFL-CIOandMechanics Motor City Lodge No.698 of the International Association of MachinistsandAerospaceWorkers,AFL-CIO.Cases7-CA-9464(1) and 7-CA-9464(2)March 15, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn November 1, 1972, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the Respondent filed amotion to stay the Order of the Administrative LawJudge and the General Counsel filed an opposition tothe Respondent's motion.' Thereupon, the Respon-dent filed exceptions and a supporting brief, theGeneral Counsel filed cross-exceptions and a sup-porting brief, and the Respondent filed a brief inanswer to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm therulings, findings,2 and conclusions, except as modi-fied herein,3 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board.adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Grimaldi Buick-Opel, Inc., Water-ford,Michigan, its officers, agents, successors, andassigns, shall take the action set forth in saidrecommended Order.1We hereby deny theRespondent'smotionto stay the Order of theAdministrativeLaw Judgesince the appropriateway to seek relieftherefromis to file exceptions thereto pursuantto theBoard'sRules andRegulations.2TheRespondenthas excepted to certain credibilityfindings made bytheAdministrativeLaw Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.Standard DryWallProducts,Inc., 91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings.3The Administrative Law Judgefound, and we agree,that theRespondent violated Sec. 8(a)(5) and(1) of theAct by (1) threatening to sellthe business if its employees persisted in their union activitiesand (2) bypromising benefits to itsemployees to induce them to abandona strikecalled by their collective-bargaining representative.We donot, however,agreewith the conclusion of the Administrative Law Judge that anindependent 8(a)(1) findingbased,on the foregoing conduct of theRespondent is unnecessary.We findthat it will effectuate the purposes oftheActtomake an independent 8(aXI) finding based upon the saidconduct, and we hereby do so.DECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN, Administrative Law Judge:The charge in Case 7-CA-9464(l) was filed on April 13,1972,1 in Case 7-CA-9464(2), on April 17. The consolidat-ed complaint was issued on May 30. The hearing was heldon July 24, 25, and 26 in Detroit, Michigan. The principalissue litigatedwas whether Lodge 698 had ceased torepresent a majority of Respondent's service departmentemployees by March 14 so that Respondent's activities onand after that date, which would otherwise constituterefusals to bargain,were not illegal.For the-reasons setforth below, I find Respondent violated Section 8(aX5) and(1) of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration oforal argument and briefs, I make the following:FINDINGS OF FACTI.JURISDICTIONRespondent, a Michigan corporation, is engaged in theautomobilebusiness in the township ofWaterford,Michigan. During 1971, a representative period, Respon-dent's gross revenue from the sale of new and usedautomobiles and related products and from servicesperformed on new and used automobiles exceeded$500,000.During the same year, it purchased goods andmaterials valued in excess of $50,000 which were shippeddirectly to its place of business in Waterford, Michigan,from suppliers located outside the State ofMichigan.Respondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The Charging Parties are labor organizations within themeaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.CredibilityThe only significant credibility conflict in the recordinvolves precisely when Joseph Martin,businessagent forLodge 698, and Philip Swartz, steward in the unit ofRespondent's employees represented by Lodge 698, visitedAnthony O. Grimaldi, Respondent's owner, at his office inearlyMarch and what was said at that time. Martin andSwartz placed the visit on March 8 or 9, after receipt ofMartin'sMarch 6 telegram to Frederick Colombo, Grimal-di'sattorney, in whichMartinset aMarch 10 strikedeadline. Grimaldi placed it before receipt of the telegram.More importantly,Martin and Swartz testified thatGrimaldi said he would telephone Colombo and arrange anegotiating session for 2 p.m. on March 14. Grimaldi'Dates are 1972 unless otherwise indicated.202 NLRB No. 59 GRIMALDI BUICK-OPEL, INC.testifiedMartin said he would callColombo toarrange ameeting and no specific date or time was mentioned.Grimaldi's testimony on direct was:He [Martin]had come to my office-it seems to methat it was sometime in March. He was visiting withMr. Swartz,and he said that he was going to set up ameeting withyou [Colombo].He was going to call andset up a meeting.And that wasit.We never set a dateor anything like that.On cross,itwent like this:Q.Then you said hecame to your office in March.This is prior to the strike?A.Yes.Q.How soon priorto the strike,do you recall?A.AroundMarch 1st.Q.Wasthisbeforeyou received the telegram?A.Yes.Q.At that timewhat did Mr. Martin tell you?What did he say to you?A. I told himat the meeting we were having a verydifficulttime financially,economically,and as a matterof fact Mr. Swartz was in the office with him and hesaid that it doesn'tmatter tous any way, Grimaldi, ifyou areout of business,whoever 'takesover,we willassume your contract, theywill take over your contract,and he said he was demandingthat we haveanothermeeting,and I said I would get in touchwithMr.Colombo andset it up at his convenience, because Mr.Colombo is a very busyman, and that is the last Iheard of him until I received the telegram whichtelegram said unlessyou sign thecontract,we willstrike,no negotiations,no offer,just either sign thecontract or strike,and at that point there was nothingmore I could do.While the latterportion does concede Grimaldi said "Iwould get intouch with Mr. Colomboand set it [themeeting] up at his convenience,"itsmain thrust is still thatLodge 698's effort to arrange a meeting inMarch provedabortive throughno fault ofhis. This tendency of Grimaldito tailor his testimony to fit Respondent's case is found atseveral other pointsin the record.For example,Grimalditestified thatMartinstopped byhis officein January andtalked aboutarranging a meeting.On direct, Grimaldisaid:Q. [Martin] cameby your placeof business?A.Yes. And he askedfor a meeting.Q.And askedfor a negotiating meeting?A.Yes'Q.What did you say?A. I told himIwould giveit to my attorney, andsee if we could make arrangements for a meeting.On cross,he said:Q.him.Iam askingyou, Mr. Grimaldi, what you toldA.ToldMartin?Q.Yes, in January 1972. What didyou tell him?A.Set up a meeting with Colombo.Q.That he would set up a meeting with Colombo?A.Yes.This time,between direct and cross,the initiative forcontactingColomboshifted from Grimaldi to Martin.437Again,Grimaldi's testimony on the question of good-faithdoubt of majority makes an interesting pattern.Colombo sent a letter dated May 5 to Martin in which hecited the facts that more employees had remained at workthan had struck on March 21,that the certification yearhad ended on November 5, 1971, without agreement on acontract,and that Lodge 698 had not requested a meetingwith Respondent between November 5, 1971, and March 6as grounds for Respondent's good-faith doubt of Lodge698'smajority.This is the earliest document in whichRespondent raises such a doubt.On direct,Grimalditestified that he discussed with Colombo the fact that someemployees had not gone on strike only after Colomboreceived a letter from Martin dated May 4 in which Martinrequested a negotiating meeting on May 9. The clearimport of the record as it stood at that moment was thatRespondent had not questioned Lodge 698'smajority untilMay 5.However, on cross-examination, Grimaldi's testi-mony followed a devious path.He first'could notremember whether he expressed such a doubt to Martinwhen Martin came to his office either in January or inMarch.Then he changed his mind about the March visit,answering a question about what he said on the subjectthus:I told them[Martin and Swartz] there were complete-there were more employees than what was there in1970,many different mechanics and many differentpeople.However,when counsel for the General Counsel pressedGrimaldi by asking"when he [Martin]said he wanted tonegotiate,did you tell him he did not represent a majorityof the employees?"Grimaldi's answer was "No."Primarily because of inconsistencies such as these, I havecreditedMartin and Swartz over Grimaldi.Ihave alsotaken into consideration the fact that Martin's calling offthe strike he had scheduled for March 10 only makes senseifhe talked to Grimaldi after announcing that deadlineand received an assurance from Grimaldi that a meetingwould be arranged with Colombo, Respondent'schiefnegotiator,without delay.B.Facts1.BackgroundThe Regional Director for Region 7 certified DistrictLodge No.60 of the International Association of Machin-ists and Aerospace Workers,AFL-CIO,on November 5,1970, as collective-bargaining representative of a unit of:allmechanics,helpers,apprentices,washers,lube men,porters, new car prep men, and parts men employed by[Respondent] at its 550 OaklandAvenue,Pontiacfacility;but excludingbodymen andpainters employedby [Respondent]at its 900 Oakland Avenue, Pontiacbody shop,officeclericalemployees,professionalemployees,guards and supervisors as defined in theAct.(The complaintalleges,and the answer admits,that Lodge698 was certified on November5, 1970. The discrepancybetween Lodge 60 and Lodge 698 is not explained in therecord.)Certification followed a consent election held onOctober 23,1970, inGrimaldiBuick-Opel,Inc.,Case 438DECISIONSOF NATIONALLABOR RELATIONS BOARD7-RC-10154,inwhich seven votes were cast for thePetitioner,none was cast against,and two challengedballots were not determinative. (The tallyof ballots issuedin Case7-RC-10154 on October 23, 1970,is inaccurate inthat it fails to show the 2 challenged ballots. The mistakeoccurs again in the Regional Director's report on Respon-dent's objections and certification which issued on Novem-ber 5,1970.) In September 1971 Respondent consolidatedits operationsat 2225Dixie Highway in Waterford.Bargaining sessions were held on March 31,May 5 and25, and June25, 1971,in the office of FrederickColombo,Respondent'scounsel.Colombo actedas chief negotiatorfor Respondent,Joseph Martinfor Lodge698. At the lastmeeting,Lodge 698rejected an offer from Respondent,notwithstanding Grimaldi'spleathat he couldnot affordto offer more.Amongthemany economic issues openwhen the June25, 1971,meeting broke up was 1970vacationpay. In 1970,because of depressed businessconditionscaused bya General Motors strike,Respondenthad failedto give its employeestheir customaryvacationpay. It paidas usual in1971. By early 1972, therewere stillthreemembers of the unit representedbyLodge698-Philip Swartz, Melvin Rassier,and Kenneth Reger-in Respondent's employ whom Respondent owedvacationpay for 1970. (WilliamBorland,Respondent'sservice manager,was also still owed his 1970 vacation pay.)Grimaldi'soffer wasto paythemoneyfor 1970 in July1972.Martin visited Grimaldiat Grimaldi's office sometime inJanuary 1972 and asked Grimaldifor a meeting in order toresume negotiations.Grimaldisaid he would contactColombotomake thenecessaryarrangements.A littlelater,apparently in February,Grimaldi bumped intoMartin in a restaurant.Martinsaid thathe was gettingreadyfor a meetingwith Colombo and Grimaldi.Whenthe eventswhichgave rise to this case took place,beginning in earlyMarch 1972,eight of Respondent'semployees were members of Lodge 698.Theywere allseven of Respondent'smechanics,Philip Swartz,MelvinRassier,Kenneth Reger,ThomasRassier,Douglas Kem-per, LarryBolton,and Burt Sola,and William Parker, aparts department employee.2Events preceding the March 21 strikeMartincalleda meetingofGnmaldi's employees whowere membersof Lodge698 at a restaurant near Respon-dent's place of businessin late February.It was conductedby Ron Mascot,another business agent,and attended byallof the member-employees except Bolton.Lodge 698'sfailure to get a contract with Respondent was discussed. Astrike vote was taken.The resultwas six to one in favor ofstriking. The lone dissenter was Swartz.As a resultof the strikevote,Martin sent a telegram toColombo on March 6 which read:IFNO AGREEMENT IS REACHED BY 5 P.M. FRIDAYMARCH 10 A STRIKE SHALL COMMENCE AT THAT TIME.On March8 or 9 Martin,accompaniedby Swartz, Lodge698's steward,visitedGrimaldiin his office.After somediscussion,Grimaldisaid he would call Colombo andarrange for a negotiating meeting at 2 p.m. on March 14.Martin and Swartz went fromGrimaldi'soffice toRespondent'sshop..Martin explained to the mechanicsthat negotiations would resume on March 14 and recom-mended the strike scheduled for March 10 be called off.The mechanics agreed.Grimaldi did not call Colombo toarrange a meeting.No strike began on March 10.Martin telephoned Colombo on March 13 and askedabout the meeting scheduled for the next day. Colomboexpressed surprise and said that Grimaldi had not calledhim. He said he would check with Grimaldi.Martin calledColombo again on March 14.Colombo said he had beenunable to reach Grimaldi.Meanwhile,on the morning of March 14, Grimaldisummoned Philip Swartz,Melvin Rassier,and KennethReger to a meeting in an office in the parts department.William Borland, the service manager,was also present.Grimaldi discussed Respondent's economic situation. Hetold the men that he had been looking into a retirementplan for them in which they could invest up to 10 percentof their earnings,and, if they would bear with Respondent,something could be worked out in the future.He told them1972 vacation pay would be paid in July and 1970 inJanuary 1973.When Swartz asked Grimaldi if he wasgoing to the negotiating meeting scheduled for thatafternoon,Grimaldi replied that he knew of no meeting.When Swartz asked whether Grimaldi was going to sign aunion contract,Grimaldi replied there was no way hecould do so.Respondent's employees who were members of Lodge698 met again on the evemng of March 16 at the home ofMelvin Rassier.Martin presided.The only absentee wasWilliam Parker.Grimaldi'sand Borland'smeeting withSwartz,Rassier,and Reger on the morning of March 14and Respondent's failure to meet for negotiations on theafternoon ofMarch 14 as promised by Grimaldi werediscussed.Martin said it was hopeless to continue to try tobargain with Respondent and called for another strikevote.Thistime,the vote was unanimous.On March 20 Grimaldi got into a conversation withReger about Respondent's inability to afford a union. Hetold Reger that, if the men insisted on being represented bya union,he would start over with a new crew and theywould have nothing.3.The March 21 strike and events whichfollowedAll seven of the mechamcs and helpers who belonged toLodge 698 walked out of the shop on strike at noon onMarch 21.Parker did not strike,nor did any of Respon-dent's employees who were not members of Lodge 698.The strikers began picketing Respondent'sshop.Thepicketing lasted approximately 10 weeks.Sometime between March 21 and March 31 Grimaldicame to the picket line and asked Swartz if he could have ameeting with the men,adding that it was just with the menand not the Union. Swartz said yes, provided two of themparticipated. Swartz andMelvin Rassier went into thebuilding with Grimaldi.Borland was also present in thediscussion that ensued.Gnmaldi urged the men to give upthe strike and return to work.As on March 14,he held outas inducements a pension plan as soon as Respondentcould afford one and prompt payment of the overdue 1970 GRIMALDI BUICK-OPEL, INC.vacationpay to thosewho were entitled to it.This time, hepromised payment inJuly ratherthan inJanuary 1973.When Swartz asked if Grimaldi was going to sign a unioncontract,Grimaldi repliedthat he was not.On March 31Swartz and Rassier again went into thebuilding under similar circumstancesto talk to Grimaldiand Borland.(Apparently,although the record is not clear,Borland came to the picket line and invited them in on thisoccasion.)This time,however,Swartz and Rassier hadbarely gotten inside the door when Swartz askedGrimaldiifhe was going to sign a union contractand Grimaldireplied no.Swartz declared the "meeting"adjourned, andhe and Rassier turned on their heels and walked out.During theearly daysof the picketing,both Grimaldiand Borland talked to one or more of the men on thepicket lineat varioustimes in efforts to get them to returntowork.On several of these occasions,they said thatRespondent would not enter into a unioncontract. Theyoffered the men any contractsthey wantedso long as theywere privatecontracts with the menindividuallyand not acontractwithLodge 698.On at least one occasion,Grimaldi said he would sell the place before he would evergive intotheUnion. (To the degreethatGrimaldi'stestimony about these poststrike meetings and conversa-tions is in conflict with the testimony of Philip Swartz,Melvin Rassier,Kenneth Reger,and Douglas Kemper, Ido not creditGrimaldi.Grimaldi'sdenials are far out-weighed byhis admissions that Swartz and Rassier wereinvited into the building once,that he did talk to the menon the picket line in an effort to persuade them to return towork,and that he did offer them their 1970 vacation pay inJuly to inducethem to return.Borland did not testify.)On May 4 Martinsent a letterto Colombowhich read:Thisletter is a request to meet withyou on Tuesday,May 9 at 10:00 A.M. for the purposeof negotiating acontractbetweenGrimaldiBuick-Opel, Inc. andMechanics'Motor City Lodge #698.Please call andconfirm this meeting as soon as possible.Also, thisletter is to informyou that on Wednesday,May 3,the members rejected theCompany proposals.(The referencetocompanyproposals in the secondparagraph is unexplained in the record.There is noindication in the recordof anynegotiations betweenRespondentand the UnionafterJune 25, 1971. Grimaldidid testifythat meeting ended with the understanding thatthe Unionwould again take his offer to the men.)Colomboreplied as follows in a letter to MartindatedMay 5:Thisletter is to acknowledge your request to meetfor the purpose of negotiating a contract betweenGrimaldi Buick-Opel, Inc.and Mechanics'Motor CityLodge No. 698 on Tuesday, May 9th at 10:00 A.M.Certain employees from GrimaldiBuick left theirjobs, removed theirtools and in several instances beganto picketthe premisesof GrimaldiBuick as of March21,1972.Sixemployeeswho were classified asmechanics were included in this group. At the sametime nine other employees who were employed in thefollowing jobclassification:parts countermen, partstruck driversand new car wash man, remained on thejob and havecontinued to work during the time thatthemechanics have beenpicketing Grimaldi Buick.439In light of the fact that the certification issued by theNational Labor Relations Board was dated November5, 1970,and because of the further fact that no contractwas agreed to on or before November 5, 1971, andbecause of the further fact that the union failed andneglected to request any meeting with the company'smanagement between November 5, 1971 and March 6,1972,and finally,because of the fact that nineemployees have now remained on their jobs while sixother employees have been picketing the company'spremises,themanagementof GrimaldiBuick has agood faith doubt that your union represents themajorityof its employees as the bargaining representa-tiveof the service department at Grimaldi Buick.In light of the fact that the company'smanagementnow has this good faith doubt as to your representing amajority ofits service department employees we mustrespectfullydeny yourrequest for the proposedmeeting tobe held on May 9, 1972.On July 6Martin sent a letter to Grimaldi which read:Pleasebe advised that as ofJuly 5, 1972 thefollowing employees are requesting reinstatement inyour employ at GrimaldiBuick-Opel, Inc.:Larry BoltonDoug Kempen [sic]Ken Rieger[sic]Mel RassierTom Rassier Phil Swartz Burt SolaColombo replied as follows in a letter to Martin dated July10:This letteristo adviseyou that theundersignedrepresentsGrimaldiBuick-Opel,Inc. Our clients havereferredyour letter of July 6,1972 requesting thereinstatement of the following employees to me forreply:Larry BoltonDougKempen [sic]Ken Rieger[sic]Mel Rassier Tom Rassier PhilSwartz Burt SolaOur clients have authorized me to advise you thatthey are willing to reinstate the aforesaid employeesupon the following conditions:1.That the company receive a written uncondition-al offer to return to work, and2.That all of the aforesaid employees report toWilliam J. Borland,Service Manager,on Monday, July17, 1972 at 8:30 A.M.C.Analysisand Conclusions1.Majoritya.The issueThe Union's certificationyear expiredon November 5,1971.The earliest unfair labor practice alleged in thecomplaint is a refusal to bargain predicated on Grimaldi'sand Borland's bypassing the union to bargain directly withemployees on March 14, 1972. IfRespondent is under any 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinuing obligation to bargain with the Union as a resultof the certification it received in November 1970, it must,in fact, have represented a majority of employees onMarch 14 in a unit of Respondent's mechanics, helpers,apprentices, washers, lube men, porters, new car prep men,and parts men, excluding body shop employees, officeclericalemployees, professional employees, guards andsupervisors as defined in the Act.TerrellMachine Compa-ny,173NLRB 1480. The fact, as emphasized by theGeneralCounsel, that Respondent, in the person ofAnthony Grimaldi, did not question Lodge 698's majorityuntil earlyMay, when he first discussed numbers ofstriking and nonstriking employees with his attorney, is notdispositive of the principal issue. Here, unlike the usualcase in which an employer, following the end of acertificationyear,advances a good-faith doubt of theUnion's continuing majority based on objective data as adefense to a refusal-to-bargain allegation, themajordefense advanced by Respondent is a contention thatLodge 698 did not, in fact, represent a majority of unitemployees when it is accused of having violated its duty tobargain, that is, on and after March 14. In other words,Respondent has undertaken to rebut the presumption thata union's majority continues beyond the end of thecertification year.Whether it has succeeded is susceptibleof precisemeasurements for here, unlike cases whichinvolve such principles as new employees presumed tosupport a union in the same proportion as old or failure tojoin in a strike not proving a lack of adherence to a union,theGeneral Counsel does not contend that any unitemployees other than the eight Lodge 698 members whoparticipated in the two strike votes desired representationby Lodge 698. Rather, the issue is how many employeeswere in the unit on the crucial date.The parties stipulated at the hearing that 11 employeeswere in the unit in early 1972, namely, the 7 mechanicswho struck on March 21 plus William Parker, DavidBredow, James Looper, and Bennie Smith. They were indispute as to seven others; namely, Johnny Craft, WilliamHunt, Timothy Donovan, Clyde Linwood, Jack Freeman,Wayne Facca, and Marvin Johnson. (Respondent initiallyclaimed that Raymond Arnold, a part-time porter, shouldbe included in the unit. However, it ultimately stipulatedthat he was a casual employee.) Marvin Johnson beganworking for Respondent as a used-car porter on March 25and was no longer working for Respondent at the time ofthe hearing. Because he was not employed by Respondenton March 14, the day on which Respondent first violatedSection 8(a)(5) if it was, in fact, under a duty to bargainwith Lodge 698, I find that he was not working in the unitat any time relevant to this case. As to the others, the issueas to the first five named above is, in essence, whether theywere regular or irregular part-time employees on March 14.As to Wayne Facca, the issue is whether he was asupervisory or managerial employee on March 14.b.The part-time employeesJohnny Craft, William Hunt, Timothy Donovan, ClydeLinwood, and Jack Freeman had in common the fact thatthey were paid by Respondent out of petty cash and didnot appear on the regular payroll. No deductions forwithholding or social security were made from their wages.Clyde Linwood and Jack Freeman had in common the factthat,unlike the other three, they were paid by the job.David Bredow, who doubled as a parts driver and a porter,and James Looper, a porter, were paid on the regularpayroll even though they worked only part time. (Bredow,a former full-time employee, worked part time at his ownrequest.)Beingon the regular payroll, Bredow and Looperreceived overtime pay. The General Counsel conceded thatthey were regular part-time employees.Craft,Hunt, and Donovan were classified by Respon-dent as porters, that is, they performed janitorialservicesaround Respondent's premises, including the service areawhere the mechanics worked, and washed and polishedcars.Craft and Hunt worked on a day-to-day basisbeginning, in each case, in 1969. Craft received $1.75 perhour; Hunt, $2. Both were still employed at the time of thehearing.Donovan, a high school senior in the 1971-2school year, worked after school and on Saturdays on aday-to-day basis when his school activities permitted. Hebegan working for Respondent in 1970 and had worked atleast one summer prior to the period relevant to this case.He did not work between Saturday, March 4, andThursday, March 16, because he went with his high schoolclass on itssenior trip during this period. His last day ofemployment was Thursday, March 16. (Respondent'srecords,which are in evidence, do not corroborateGrimaldi's testimony that the one day which Donovanworked following his return fromhis classtrip came afterthe strike began on March 21. Despite this discrepancy, Ido not doubt Grimaldi's statementthat Donovan ceasedworking in March because of his parents' concern aboutthe picket line at Respondent's premises.)Respondent's timeand pay records for the last calendarquarter of 1971 and the first calendar quarter of 1972covering Craft, Hunt, Donovan, Linwood, and Freemanwere introduced into evidence. The records for DavidBredow and James Looper for the last 8 full weekly payperiods in the first quarter of 1972 were also introduced.The following tabulations show the amount of time workedby Bredow, Looper, Craft, Hunt, and Donovan. The figurebefore the dash represents the number of hours workedduring the week in question; the figure after, the number ofdays during the week on which those hours were worked.Linwood and Freeman are not included in these tabula-tions because Respondent's recordsas tothem are nottranslatable into hours and days worked.Last quarter of 1971:Week endingCraftHuntDonovan10 6 725--310/1337--58--210/2036,5_56--210/2746.5--611/340,5--615--211/1032.75--611/1741.5--611/248--212/112.5--212/85.25--135--512/1514--239.5--612/228.5--137.75--612/2939--5 GRIMALDI BUICK-OPEL, INC.441(In addition to the timecards and notes from which thesechecks which show that Donovan received$26.25 duringfigures are culled,the record contains a canceled checkthe week ending October 61971, $31.50 during the weekwhich showsthat Craftreceived$53.60 from Respondentending November 3, 1971, and $84.75 during the weekduring the week ending December22, 1971,and canceledendingNovember24, 1971.)First quarterof 1972:Week ending Wed.,BredowLooperCraftHuntDonovan1/5/724.5-218-21/124.75-121.5-51/1917-313.75--31/2625-511.5-32/223.5-412--32/927-323.25-321.25-411.5--32/1632.75--438-52.25--112-219.5-22/2318.5-248-520.25--410.75-37-13/116.5-222-44.5-14-116.5-23/825.5-314-32.25-17.5-13/1524.25-332--514-312.5-23/2224--337-621.5-414.25-27.5-13/2932.5-416.25--27.5-25-1(In addition, the record contains canceled checks whichfor the only records produced with respect to them wereshow that Donovan received $31.50 from Respondentcanceled checks and petty cash vouchers of no particularduring the week ending January 12, $26:25 during the weekprobative value. Both were paid by the job, so the absenceending January 16, $18 during the week ending Februaryof timecards or similar records is not surprising.9, and $17 during the week ending March 15.)Clyde Linwood was (and still is) a car cleanup man, paidPorters are specifically included in the unit descriptionat the rate of $12 for each used car and $4 or $6, dependingestablished as appropriate for Respondent's employees inon how dirty it was, for each new car he worked on. HeCase 7-RC-10154. The only meaningful distinction whichworked intermittently for Respondent in this capacity overcan be drawn on this record between porter Looper on theseveral years. The most recent period began in early 1972.one hand and porters Craft, Hunt, and Donovan on the(Some of his absences were due to a heart condition.) Heother is the fact that Looper is included on the regularworked on a day-to-day basis,usingRespondent's equip-payroll and thus qualifies for overtime pay while Craft,ment and materials and sometimes was helped by his wife,Hunt, and Donovan are not. Anthony Grimaldi's explana-who shampooed upholstery. He received no additionaltion for this distinction is that he considers Looper "regularcompensation when his wife helped him. On days whentime" because he works "three days a week the same asthere were no cars to clean he did not work. He did notMr. Bredow." A comparison of Looper's figuresin thework from mid-March until mid-April because of a dip intable above with those of Craft, Hunt, and Donovan forRespondent's used car sales caused by the strike.the same 8 pay periods corroborates this distinction.New-car prep men are specifically included in the unitLooper averaged more than 30 hours and more than 4 daysdescription, and there is no evidence of any other employeein each of the 7 weeks he worked from February 3 throughwho might be said to hold that job classification. However,March 29. (His failure to work during the week endingthat is not dispositive of the issue for Grimaldi describedMarch 8 is unexplained in the record.) ComparablefiguresLinwood's job as "used car clean up man." The canceledare more than 13 hours and nearly 3 days for Craft, morechecks and petty cash vouchers made out to Linwoodthan 9 hours and nearly 2 days for Hunt, and more than 11which are in evidence do show that he received varioushours and less than 1- 1/2 days for Donovan. However,sums of money ranging from a low of $40 to a high of $151Donovan's work during this period was sporadic, due, noin each of the 5 weeks from February 10 through Marchdoubt, to the'prior claim his schoolwork had on histime,15.However, there is no basis for determining when andwhile Craft and Hunt worked each week. Grimaldi did nothow long he worked for Respondentin earning these sums.use the phrase "regular time" in the sense that the wordRelying primarily on Grimaldi's admission that Clyde"regular" is employed by the Board when distinguishingLinwood worked only when used or new cars werebetween regular part-time and casual or irregular part-timeavailable to be worked on, I conclude that he was anemployees for purposes of unit placement. Thus, the factirregular part-time employee.thatCraft and Hunt averaged less than 3 days a weekGrimaldi described Jack Freeman as a helper, a jobduring this period does not serve to distinguish them fromclassification which is included in the unit description, andLooper. The sporadic nature of Donovan's employmenttestified that he was a part-time employee who was paiddoes. I conclude, therefore, that Johnny Craft and Williamnot by the hour but by the jobs he performed. TheHunt were regular part-time employees of Respondent oncanceled checks and petty cash vouchers which wereMarch 14 and that Timothy Donovan was an irregularintroduced into evidence with respect to him show that hepart-time employee.receivedmoney from Respondent each week from theApparently Respondent kept no records of the days orweek ending Wednesday, February 9, to the week endinghours which Clyde Linwood and Jack Freeman worked,Wednesday,March 29, with the exception of the week 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDending March 8.The sums varied from a low of $5 to ahigh of $135. One voucher dated March 1 for $25 bears thenotation"Advance-on painting picture."This points upFreeman'sunique status as an employee of Respondent.Freeman is the son of an old friend of Grimaldi. Acollege art student,he dropped out of school for asemester,apparently in order to earn money so that hecould return to school.He was hired by Grimaldi as asalesman around the first of February.(Respondent'ssalesmen work on commission.Although they are notmentioned in the unit description,they were obviouslyintended to be excluded by the parties to Case7-RC-10154 when they entered into a consent-electionagreement.)After a short time,he was transferred to thebodyshop.Sometime later he was transferred to the servicedepartment.Somewhere along the way Grimaldi discov-ered that Freeman was an artist.He purchased fromFreeman a large wooden sculpture and commissioned himto paint a picture,both at undisclosed prices. Both artobjectswere intended as decorations for Respondent'spremises.Freeman last worked for Respondent during theweek ending March 23. His principle duty after his transferto the service area was polishing cars. However,he spentthe last 2 weeks before his departure finishing the woodensculpture he had sold to Grimaldi by polishing it with apower tool borrowed from the bodyshop and starting onthe picture Grimaldi had commissioned.As in the case of Linwood,there is no basis in the recordfor determining on what days and for how many hoursFreeman worked for Respondent.In fact,the records ofpayments to him which were introduced are even lessuseful than those which relate to Linwood,for there is noway of telling how much of the money Freeman receivedfromRespondent represented wages and how muchrepresented the purchase price of his art. I conclude,therefore,that Jack Freeman was also an irregular part-time employee.Moreover,since the artwork he was doingon and after March 14 was not unit work,I conclude thathe lacked a community of interest with unit employees forthatadditional reason at the time relevant to thisproceeding.c.Wayne FaccaOn March 14 Wayne Facca had the title of assistantparts manager. The parts manager,a supervisor within themeaning of the Act,was Denny Richmond.The only otheremployees in the parts department were William Parker,the parts driver,and David Bredow.Facca's duties werethose of a counterman,that is, he handed out parts toRespondent'smechanics,sold them to customers, andhandled the paperwork incidental to this function. Inconnection with the latter duty, prior to March 8 he filledout and signed purchase orders, the same as Richmondand William Borland,the service manager. On March 8Grimaldi ended his authority to do so because of a disputeover Facca'susing a purchase order to get a part neededfor repair of his brother's car, apparently at a discount.(Facca's authority was restored when he became partsmanager on the departure of Richmond in June.)Freemantold Parker and Bredow where to go for pickups and.deliveries of parts. He gave them chores to do in the partsdepartment when they were not driving.His duties andresponsibilitieswere essentially the same from his hirethrough the penod relevant to this proceeding.Facca was hired to work at Respondent's 550 OaklandAvenue location in December 1970. He started soon afterthe departure of Mel Price,partsmanager,and JamesWheatley, assistant parts-manager.(Wheatley initiallyvoted a challenged ballot in the October 23,1970, electionin Case 7-RC-10154 because his name did not appear onthe eligibility list furnished by Respondent.However,before the count the parties to the election agreed that hewas eligible.Consequently,his ballot was opened andcounted at that time.)Grimaldi told Facca,when hired,that he was in charge of the parts department at 550Oakland Avenue and that his title was assistant partsmanager.WilliamParker also worked in the partsdepartment at that location.Denny Richmond,whose titlewas parts manager,and David Bredow worked in the partsdepartment at Respondent's 900 Oakland Avenue location.When Respondent moved all its operations to 2225 DixieHighway in September 1971, the relationship of Richmondas parts manager to Facca as assistant parts managercontinued.Facca was told at that time that Richmond wasin charge.Facca was promoted to parts manager whenRichmond left in June 1972.Facca was originally hourly paid.He became a salariedemployee around the middle of 1971,receiving a $10-per-week raise.When the move to Dixie Highway took place,he received an additional$5 raise to$140 per week and a1-percent commission on sales as an incentive plan.Richmond was also placed on an incentive plan. His salarywas approximately $180 per week.Parker and Bredowwere hourly paid.The General Counsel contends that Facca was either asupervisor within the meaning of the Act or a managerialemployee.For the former position,he relies on Facca'srelationship to Parker and Bredow.For the latter, he reliesprimarily on Facca's authority to pledge Respondent'scredit by signing purchase orders. Neither position hasmerit.The directions Facca gave to Parker and Bredowduring the relevant period were routine in nature and didnot require the exercise of any independent judgment.Facca's authority to sign purchase orders,even if he hadpossessed it on March 14, is one customarily possessed byparts department countermen in this industry and did not,standing alone,so identify his interests with those ofRespondent and separate them from the interests of unitemployees as to make him a managerial employee. Iconclude,therefore,thatWayne Facca was neither asupervisor within the meaning of the Act nor a managerialemployee within the meaning ascribed to that term by theBoard during the relevant period.d.SummaryBecause they were porters employed on a regular part-time basis, Johnny Craft and William Hunt must beincluded in the unit of employees as of March 14. Becausehe was neither a supervisor nor a managerial employee buta rank-and-file parts man, Wayne Facca must be included,too.Because,on the other hand,each was an irregularpart-time porter or helper,as the case may be,Timothy GRIMALDI BUICK-OPEL,INC.443Donovan,ClydeLinwood,and Jack Freeman must beexcluded.As a result,3 employees must be added to the 11the parties agree were in the unit,for a total of 14. Lodge698 numbered 8 of these 14 men among its members at alltimes relevant.Therefore,there is no merit to Respondent'sprincipal defense that it was not obliged to bargain withLodge 698 on and after March 14 because Lodge 698 didnot, in fact,represent a majority of the employees in thebargaining unit.(In their brief,counsel for the GeneralCounsel elected to discuss only Freeman and Linwoodamong the disputed part-time employees,including Craft,Hunt,and Donovan in the unit.I am gratified that theirposthearing analysis of the record as to Craft and Huntagreed with mine.If their inclusion of Donovan is taken asa concession that outranks my finding that he should beexcluded,the result is the same.The unit simply expands to15 employees,8 of whom were represented by Lodge 698.)2.Respondent'sother defensesThe complaint alleges Respondent violated Section8(a)(5) and(1)of the Act by (1) bypassing Lodge 698 tobargain individually with employees on and after March14; (2) soliciting striking employees to return to work withpromises of individual contracts on and after March 21,and (3)refusing to meet with Lodge 698 for purposes ofcollective bargaining on and after May 5.Number one, ofcourse,refers to Grimaldi'sand Borland'smeeting withPhilip Swartz,Melvin Rassier,and Kenneth Reger on themorning of March 14,as well as the meetings held withemployees during the strike.Number two refers toGrimaldi'sand Borland's efforts to persuade strikers toreturn to work.Number three refers to Frederick Colom-bo's letter ofMay 5 to Joseph Martin.Respondentcontends in its answer that Lodge 698 forfeited itsbargaining rights because it made no effort to negotiatefrom the time bargaining was broken off in June 1971 untilMarch 1972.It also contends in its answer that it had agood-faith doubt of Lodge 698'smajority.It contends in itsbrief that,since Swartz was among the employees Grimaldiand Borland talked to on March 14,Respondent did notbypass Lodge 698 on that occasion because,in dealingwith Swartz,itwas dealing with Lodge 698's recognizedagent.None of these defenses has merit.However long theinterval between a union's demands,an employer's duty tobargain remains unless and until it demonstrates theexistence of a good-faith doubt of the union's continuedmajority status,KentuckyNews, Inc.,165NLRB 777.Respondent,in the person of Grimaldi,had no reasonablebasis for a good-faith doubt of Lodge 698'smajority at anytime.On March 14 the strike which Colombo's letter ofMay 5 relied on as providing a reasonable basis for a good-faith doubt had not yet taken place.From March 21 untilColombo undertook to answer Martin's May 4 request fora meeting,Grimaldi had no doubt,for he did not thinkabout numbers of strikers versus numbers of nonstrikersuntilColombo raised the subject with him. Even ifGrimaldi'smistaken belief, as ofMay 5, that unitemployees who had not struck outnumbered those whohad can be said to have provided a reasonable basis for agood-faith doubt of Lodge 698'smajority,itwas too latefor such a defense to be valid.By that time Respondenthad been guilty of refusing to bargain with Lodge 698 inviolation of the Act for nearly 2 months.As to Swartz'alleged status as agent of Lodge 698,it is obvious fromGrimaldi's plea on March 14,that the men bear with him,that his intent was to deal with Swartz as an individualemployee to be wooed,like Rassier and Reger,away fromLodge 698 and not as the personification of the Union.Since all of the defenses advanced by Respondent to justifyitsadmitted refusal to meet and bargain with Lodge 698are without merit,I find that Respondent violated Section8(a)(5) and(1) of the Act on and after March 14, 1972, bybypassing their collective-bargaining representative tobargain directly and individually with its employees, bythreatening its employees with reprisals and promisingthem benefits,including individual contracts,to inducethem to abandon a strike called by their collective-bargaining representative, and by refusing to recognize andbargain with the collective-bargaining representative se-lected by a majority of its employees in an appropriateunit.The complaint also alleges independent violations ofSection 8(a)(1) of the Act in that Respondent coercivelyinterrogated its employees,threatened them,and promisedthem benefits.There is no evidence in the record thatRespondent coercively interrogated its employees. Thethreat to sell the business and the promises of benefitwhich were made on the picket line were violative ofSection 8(a)(5) as well as Section 8(a)(1), thus a finding ofan independent violation of Section 8(a)(l) by that activityis not necessary.However,on the basis of Kenneth Reger'sundisputed testimony about his conversation with Grimal-di on March 20,I find that Respondent threatened itsemployees with discharge if they persisted in their unionactivities.The strike which began on March 21 was caused,at leastin substantial part,by Grimaldi's and Borland's activitieson the morning of March 14 when they attempted tobargain individually with Swartz, Rassier,and Reger. Itwas, therefore,an unfair labor practice strike from itsinception.Upon the foregoing findings of fact,and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.Grimaldi Buick-Opel, Inc.,is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.InternationalAssociation ofMachinists and Aero-space Workers,AFL-CIO,and its Mechanics Motor CityLodge No. 698 are labor organizations within the meaningof Section 2(5) of the Act.3.Allmechanics, helpers,apprentices,washers, lubemen, porters,new car prep men, and parts men employedby Respondent at its automobile sales and service facilityinWaterford,Michigan,excluding bodymen and paintersemployed in its bodyshop, salesmen,office clerical employ-ees,professional employees,guards,and supervisors asdefined inthe Act,are a unit appropriate for the purposeof collective bargaining within the meaning of Section 9(b)of the Act.4.At all times since November 5, 1970, Lodge 698 has 444DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen and is now the representative for the purpose ofcollective bargaining of the employees in the unit describedabove within the meaning of Section 9(a) of the Act.5.By on and after March 14, 1972, bypassing theircollective-bargaining representative to bargain directlywith its employees, threatening its employees with reprisalsand promising them benefits, including individual con-tracts, to induce them to abandon a strike called by theircollective-bargaining representative, and refusing to recog-nize and bargain with the collective-bargaining representa-tive selected by a majority of its employees in the unitdescribed above, Respondent has violated Section 8(a)(5)and (1) of the Act.6.By threatening its employees on March 20, 1972,with discharge if they persisted in their union activities,Respondent has violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.8.The allegation of the consolidated complaint, thatRespondent violated Section 8(a)(1) of the Act on or aboutMarch 16, 1972, by Anthony O. Grimaldi's coerciveinterrogation of its employees concerning their own andtheir fellow employees' union activities and desires, has notbeen sustained.THE REMEDYIn order to effectuate the policies of the Act, I willrecommend that Respondent cease and desist from theunfair labor practices found and, upon request, bargainwith Local 698, and, if an understanding is reached,embody such understanding in a signed agreement. Withrespect to the reinstatement rights of the seven mechanicsas unfair labor practice strikers, the July exchange ofletters between Martin and Colombo suggests some disputeabout whether Martin's letter of July 6 was, in fact, anunconditional application to return to work. However, thebare letters are the only evidence in the record about whathappened in July. Therefore, I will not attempt to resolvethat issue, if, in fact, there is an issue. Instead, I will simplyrecommend that, upon application, Respondent offer thestrikers reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any earnings lost byreason of Respondent's refusal, if any, to reinstate themduring the period beginning 5 days after the date on whichthey apply for reinstatement and ending on the date ofRespondent's offer. Backpay will be computed on aquarterly basis, plus interest at 6 percent per annum, asprescribed inF.W.Woolworth Company,90 NLRB 289,andIsisPlumbing & Heating Co.,138NLRB 716. Bycouching my recommendation in this form, I leave to thecompliance stage such questions as whether Martin's July 6letter was, in fact, an unconditional offer to return to workon behalf of all the strikers and what happened on July 17.In view of Anthony Grimaldi's demonstrated proclivityto interfere with the Section 7 rights of his employees by2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Secrefusing to bargain with their collective-bargaining repre-sentative and dealing directly with them(Superior Rambler,150 NLRB 1264), I will recommend a broad rather than anarrow order.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended: 2ORDERGrimaldi Buick-Opel, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain with MechanicsMotor City Lodge No. 698 of the International AssociationofMachinists and Aerospace Workers, AFL-CIO, as theexclusive collective-bargaining representative of its em-ployees in the unit found appropriate herein.(b) Bypassing their collective-bargaining representativeto bargain directly with its employees.(c)Threatening its employees with discharge or otherreprisals if they persist in their union activities, including astrike called by their collective-bargaining representative.(d) Promising its employees benefits to induce them toabandon a strike called by their collective-bargainingrepresentative.(e)In any manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively with MechanicsMotor City Lodge No. 698 of the International AssociationofMachinists and Aerospace Workers, AFL-CIO, as theexclusive representative of the employees in the unit foundappropriate herein and, if an understanding is reached,embody such understanding in a signed agreement.(b)Upon their application offer Philip Swartz, MelvinRassier,Kenneth Reger, Thomas Rassier, Douglas Kem-per,Larry Bolton, and Burt Sola reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole in themanner set forth above.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes GRIMALDI BUICK-OPEL, INC.445(e) Post at its premises in Waterford, Michigan, copies ofthe attached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith .4IT Is ALSO ORDERED that the complaint be dismissedinsofar as it alleges Respondent violated Section 8(a)(1) oftheAct on or about March 16, 1972, by Anthony O.Grimaldi's coercive interrogation of its employees concern-ing their own and their. fellow employees' union activitiesand desires.3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National LaborRelations Board."4 In the event that this recommended Order is adopted by the Boardafter exceptions have beenfiled,this provision shall be modified to read:"Notify the Regional Director for Region 7, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated Federal law by refusing to bargainwith your union and bypassing it in order to dealindividually with you, we hereby notify you that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT refuse to recognize and bargain withMechanics Motor City Lodge No. 698 of the Interna-tional Association of Machinists and Aerospace Work-ers,AFL-CIO, as your exclusive collective-bargainingrepresentative.WE WILL NOT bypass your collective-bargainingrepresentative to bargain directly with you.WE WILL NOT threaten you with discharge or otherreprisalsifyou persist 'in your union activities,including a strike called by your collective-bargainingrepresentative.WE WILL NOT promise you benefits to induce you toabandon a strike called by your collective-bargainingrepresentative.WE WILL NOT in anymanner interferewith you orattempt to restrain or coerce you in the exercise of theabove rights.WE WILL, upon request, bargain collectively withMechanics Motor City Lodge No. 698 of the Interna-tional Association of Machinists and Aerospace Work-ers,AFL-CIO, as your exclusive representative and, ifany understanding is reached, embody itin a signedagreement. The unit appropriate for such bargaining is:All mechanics, helpers, apprentices, washers, lubemen, porters, new car prep men, and parts menemployed at our automobilesales and servicefacility inWaterford, Michigan, excluding body-men and painters employed in our body shop,salesmen,office clerical employees, professionalemployees, guards, and supervisors as defined inthe Act.WE WILL, upon their application, offer Philip Swartz,MelvinRassier,Kenneth Reger, ThomasRassier,Douglas Kemper, Larry Bolton, and Burt Sola rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions,withoutprejudice to their seniority or other rights and privi-leges,and make them whole for anyearningsthey losein the event we fail to offer them reinstatement within 5days after their unconditional application to return towork.DatedByGRIMALDI BUICK-OPEL, INC.(Employer)(Representative)(Title)We will notify immediately the above-named individuals, ifpresentlyserving inthe Armed Forces of the United States,of the rightto full reinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 500BookBuilding,1249Washington Boulevard,Detroit,Michigan 48226, Telephone 313-226-3200.